 

Exhibit 10.26

 

Chris Spalding

[REDACTED]

 

October 3, 2008

 

Dear Chris

 

Your Employment as Managing Director

 

I write to confirm our agreement to amend your proposed terms and conditions of
employment.

 

Clause 11.1 of your contract shall now read as follows:

 

“The Company will operate a stakeholder non-contributory pension scheme and will
contribute in each year an amount equal to 10% of the Executive’s basic salary
into the scheme on the Executive’s behalf. Payments will be made in monthly
instalments in arrears, less any deductions for tax or NI contributions required
by law. The Executive will be eligible to join the pension scheme from the date
his employment with the Company commences, subject to the rules of such scheme
in force from time to time.”

 

Please sign and return the last draft of your proposed contract, as well as one
copy of this letter, to indicate your acceptance of these updated terms.

 

Yours sincerely

 

/s/ Jeffrey G. Katz

 

Jeffrey G. Katz

President and CEO

For and on behalf of Leapfrog Toys (UK) Limited

 

I accept the amendments to my terms and conditions of employment set out above.

 

/s/ Chris Spalding

Chris Spalding

 

11/11/08

Date

 



 

 